MEMORANDUM **
In these consolidated cases, Randy James Jangula appeals from the 24-month sentence imposed following the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Jangula contends that his sentence is substantively unreasonable. In light of the totality of the circumstances, the district court’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc). Moreover, the district court did not procedurally err. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.